Citation Nr: 0824291	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected pension disability 
benefits.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to July 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The veteran did not serve during a recognized period of war.


CONCLUSION OF LAW

The service requirements for eligibility for a VA nonservice- 
connected disability pension are not met.  38 U.S.C.A §§ 101, 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 
3.314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007), are not applicable to veteran's claim of entitlement 
to nonservice-connected disability pension benefits currently 
on appeal because this claim turns on a matter of law and not 
on the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue here on appeal.  
Nonetheless, the Board notes that the RO informed the veteran 
of the information and evidence necessary to establish 
entitlement to nonservice-connected disability pension 
benefits in a July 2006 letter to which the veteran responded 
in August 2006 that he had no further evidence to submit.  
See Dennis v. Nicholson, 21 Vet. App. 18 (2007).

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2007).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2007).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2007).

The term "period of war" means the Spanish-American War, 
the Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era, the Persian Gulf War, and 
the period beginning on the date of any future declaration of 
war by the Congress and ending on the date prescribed by 
Presidential proclamation or concurrent resolution of the 
Congress.  The Korean conflict is defined as the period of 
June 27, 1950, through January 31, 1955.  38 U.S.C.A. § 
101(9) (West 2002); 38 C.F.R. § 3.2(e) (2007).  Effective 
January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29) (West 2002); 38 
C.F.R. § 3.2 (2007).

The issue in the present case is whether the veteran's 
service occurred during a recognized period of war, thus 
qualifying him for nonservice-connected disability pension 
benefits.  The veteran's DD Form 214 shows that he served 
from March 1958 to July 1961.  The DD Form 214 does not show 
that the veteran served in Vietnam from February 28, 1961, to 
July 1961; thus he cannot be recognized for wartime service 
in this regard.  Otherwise, the evidence does not show that 
he served during a recognized period of war, as defined 
above.  The Board is bound by the service records, and thus 
concludes that the appellant does not have recognized service 
that renders him eligible for nonservice-connected disability 
pension benefits.  See 38 C.F.R. § 3.203.  As the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

Entitlement to nonservice-connected pension disability 
benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


